Citation Nr: 0622318	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  01-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has legal entitlement to 
Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 8, 1996, to 
January 23, 1996.  She died on August [redacted], 1998.  The 
appellant is the veteran's surviving spouse.

In a November 2000 rating determination, the regional office 
(RO) in Houston, Texas, denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and for eligibility for Dependant's 
Educational Assistance under Chapter 35.  The veteran 
appealed the rating denial to the Board.  The matter was 
before the Board in April 2003 and August 2004 at which times 
it was remanded to the RO for additional development.  In a 
March 2005 decision, the Board denied, among other claims, 
the claims for service connection for the cause of the 
veteran's death and for eligibility for Dependant's 
Educational Assistance under Chapter 35.  The veteran filed a 
timely notice of appeal to the Court of Appeals for Veterans 
Claims (Court). 

In April 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant filed a 
joint motion to partially vacate the Board's March 2005 
decision and remand the matter for additional development and 
readjudication.  The Court granted the motion in April 2006, 
partially vacating and remanding the case to the Board.  

During the pendency of this appeal, the appellant cancelled 
two Travel Board hearings that were scheduled in March 2002 
and February 2003 in San Antonio, Texas.  He also failed to 
report to a Travel Board hearing scheduled in February 2005 
in San Antonio, Texas.  In June 2006, the appellant informed 
the Board in writing that he had no additional evidence to 
submit and requested that the Board proceed immediately with 
the readjudication of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2006 joint motion provides two bases for remanding 
this case. The first basis is that insufficient efforts were 
made to obtain pertinent missing service medical records.  
Specifically, the joint motion notes that the veteran's 
service medical records show that she was seen in a medical 
clinic in service on January 12, 1996, and was noted to be 
depressed and suffering from chronic anxiety.  Based on these 
symptoms, she was referred to Community Mental Health (CMH), 
Fort Leonard Wood, Missouri.  The joint motion points out 
that there is no indication from the record that there was 
any specific attempt to obtain records from the CMH, Fort 
Leonard Wood, Missouri.  In view of the possible relevance 
that such records may have to this appeal, an attempt should 
be made to obtain them.  See 38 U.S.C.A. § 5103A(b),(c).  

The second basis for remanding this case in the joint motion 
is that the second page of the "Seminole County Medical 
Examiner's report" appears to be missing.  In this regard, 
the Board notes that the claims file currently contains a 
four page autopsy report from the Office of the Seminole 
County Medical Examiner and a two page Report of Autopsy from 
the Winter Springs Police Department.  Both of these reports 
appear to be complete.  Nonetheless, the RO should insure 
that there are no incomplete reports on file from the 
Seminole County Medical Examiner.  38 U.S.C.A. 
§ 5103A(b),(c).

The Board would also like to point out that during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Accordingly, the veteran must be notified 
of the type of evidence necessary to establish the elements 
that are pertinent to this claim, to include the effective 
date of an award.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection for the cause of the veteran's 
death, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Make an attempt to obtain the 
veteran's service medical records from 
CMH, Fort Leonard Wood, Missouri.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims for entitlement to service 
connection for the cause of the veteran's 
death and for eligibility for Chapter 35 
educational benefits should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the appellant must 
be issued an appropriate SSOC and be 
afforded an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


